DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Application
2.	Claims 17, 20, 24-27, 37, 38, 40-44, 48, 49, 51, 53, 54, and 56 are pending. 
3.	Claims 17, 20, 24-27, 37, 38, 40-44, 48, 49, 51, 53, 54, and 56 are examined herein.
Claim Rejections - 35 USC § 112 - Fourth Paragraph
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 51 remains rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend, or for failing to include all the limitations of the claim upon which they depend.  Applicant's arguments filed on January 3, 2022 have been fully considered but they are not persuasive.
The claim is drawn to the plant of claim 17, and recites a manner in which an herbicide is applied.  This limitation does not introduce any additional structural 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments. 
Applicant argues that the recitation of the phenotype of tolerance to a field-application dose of tembotrione or isoxaflutole in the instant claims is “a structural and structure-limiting term” and is analogous to the “cloud point” element in the In re Stepan Federal Circuit decision, where the Court deemed that the term limited a structure at issue (page 6 of the Remarks).  
This is not found to be persuasive, because the Stepan decision is factually distinguishable from the instant case.  In Stepan, the claims were directed to herbicidal formulations comprising glyphosate salt and a surfactant system (page 2 of the Opinion; available at http://www.cafc.uscourts.gov/sites/default/files/opinions-orders/16-1811.Opinion.8-23-2017.1.PDF).  The Federal Circuit explained: “The claimed surfactant system contains four elements.  The first three elements describe the surfactants, and their respective ranges, that comprise the surfactant system.  The fourth element limits the combination of those surfactants to only those combinations that produce a cloud point above at least 70ºC or no cloud point at all.  The cloud point thus limits and defines the scope of what surfactant combinations satisfy the claimed composition.  It therefore may be that not all compositions that contain the claimed combination and range of surfactants fall within the claims” (page 10 of the Opinion; emphasis supplied). 
In the instant case, claim 17 is not drawn a composition whose structure may vary, as in Stepan, but to a plant comprising a single copy of a chimeric gene, wherein the structure of said plant is defined by the presence of said chimeric gene.  The claim also recites a phenotype of tolerance to tembotrione or isoxaflutole.  Claim 51 merely recites a manner in which said herbicides are applied, and does not introduce any additional structural limitation to the plant.  The rejection is maintained. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 17, 20, 24, 37, 38, 40-43, 49, 51, 53, 54, and 56 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sailland et al (United States Patent 6,268,549, issued July 31, 2001), in view of Bhaya et al (ISME J. (2007) 1:703-713; Published October 25, 2007), Boudec et al (US Patent 6,245,968, issued June 12, 2001), and Koprek et al (Plant Physiol. (2001) 125:1354-1362).
Applicant's arguments filed on January 3, 2022 have been fully considered but they are not persuasive.
The claims are drawn to a plant, plant part, cell, or seed, comprising a single copy of a chimeric gene, comprising a nucleic acid sequence encoding a Synechococcus sp. HPPD having the amino acid sequence of SEQ ID NO: 4 from amino acid 2 to amino acid 350, including wherein the nucleic acid comprises nucleotides 4-1053 of SEQ ID NO:1, wherein said plant is resistant to field doses of 100 g ai/ha of tembotrione and/or isoxaflutole.  
Claims 17, 38, and 56 recite the following limitation: “wherein said tolerance is no more than 50% injury from 100 g AI/ha isoxaflutole or no more than 50% injury from 100 g AI/ha tembotrione, if determined seven days after application of the herbicide.”  The term “percent injury” (not defined in the specification) would encompass any type of injury, measured in any manner.  It is noted that the claim encompasses any level of the transgene expression.  Similarly, the term “no bleaching” (not defined in the specificaiton) in claim 56 would encompass a scenario wherein only a portion of a plant shows no bleaching. 
The term “2-4 times more tolerant,” in claim 38, does not limit the claim to specific methods of estimating tolerance, specific concentration of HPPD inhibitors, or levels of the transgene expression.  
Sailland et al teach a chimeric gene that expresses an HPPD from Pseudomonas (claim 1); a chimeric gene comprising a nucleic acid sequence encoding HPPD, under the control of at least one plant promoter sequence (claim 3; col. 2, lines 17-22), with the chimeric gene comprising a plant transit peptide between the promoter and the HPPD coding sequence (claims 3 and 5, col. 2, lines 35-52).  Sailland et al teach a vector comprising the chimeric gene, and plants, plant cells, and seeds transformed with those vectors and exhibiting herbicide tolerance (claim 8, and col. 2, lines 59-66).  
Synechococcus sp.
Bhaya et al teach GenBank Accession Number CP000239, which is nucleic acid sequence from Synechococcus sp. JA3-3-3Ab identical to the instant SEQ ID NO: 1.  Bhaya et al teach GenBank Accession Number ABC98696, which represents a protein having the amino acid sequence identical to the one of SEQ ID NO: 4.  The database entries of Bhaya et al teach the protein has the 4-hydroxyphenylpyruvate dioxygenase activity.  The alignments between the sequences of Bhaya et al and the instant SEQ ID NO: 1 and 4 are set forth below. 
Alignment between GenBank Accession Number ABC98696 and SEQ ID NO: 4.
DE   SubName: Full=Putative 4-hydroxyphenylpyruvate dioxygenase {ECO:0000313|EMBL:ABC98696.1};
GN   OrderedLocusNames=CYA_0478 {ECO:0000313|EMBL:ABC98696.1};
OS   Synechococcus sp. (strain JA-3-3Ab) (Cyanobacteria bacterium
OS   Yellowstone A-Prime).
OC   Bacteria; Cyanobacteria; Oscillatoriophycideae; Chroococcales;
OC   Synechococcus.
OX   NCBI_TaxID=321327 {ECO:0000313|EMBL:ABC98696.1, ECO:0000313|Proteomes:UP000008818};
RN   [1] {ECO:0000313|EMBL:ABC98696.1, ECO:0000313|Proteomes:UP000008818}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=JA-3-3Ab {ECO:0000313|EMBL:ABC98696.1,
RC   ECO:0000313|Proteomes:UP000008818};
RX   PubMed=18059494; DOI=10.1038/ismej.2007.46;
RA   Bhaya D., Grossman A.R., Steunou A.-S., Khuri N., Cohan F.M.,
RA   Hamamura N., Melendrez M.C., Bateson M.M., Ward D.M., Heidelberg J.F.;
RT   "Population level functional diversity in a microbial community
RT   revealed by comparative genomic and metagenomic analyses.";
RL   ISME J. 1:703-713(2007).
CC   -!- COFACTOR:
CC       Name=Fe cation; Xref=ChEBI:CHEBI:24875;
CC         Evidence={ECO:0000256|PIRSR:PIRSR009283-1};
CC       Note=Binds 1 Fe cation per subunit.
CC       {ECO:0000256|PIRSR:PIRSR009283-1};
CC   -!- SIMILARITY: Belongs to the 4HPPD family.
CC       {ECO:0000256|PIRSR:PIRSR009283-1}.
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see http://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution-NoDerivs License
CC   -----------------------------------------------------------------------
DR   EMBL; CP000239; ABC98696.1; -; Genomic_DNA.
DR   RefSeq; WP_011429385.1; NC_007775.1.
DR   RefSeq; YP_473959.1; NC_007775.1.
DR   ProteinModelPortal; Q2JX04; -.
DR   STRING; 321327.CYA_0478; -.
DR   EnsemblBacteria; ABC98696; ABC98696; CYA_0478.
DR   GeneID; 3897489; -.
DR   KEGG; cya:CYA_0478; -.
DR   PATRIC; 23809227; VBISynSp90045_0478.
DR   eggNOG; COG3185; -.

DR   KO; K00457; -.
DR   OMA; FREYVEV; -.
DR   OrthoDB; EOG68SVVG; -.
DR   BioCyc; SSP321327:GHFX-475-MONOMER; -.
DR   Proteomes; UP000008818; Chromosome.
DR   GO; GO:0003868; F:4-hydroxyphenylpyruvate dioxygenase activity; IEA:InterPro.
DR   GO; GO:0046872; F:metal ion binding; IEA:UniProtKB-KW.
DR   GO; GO:0009072; P:aromatic amino acid family metabolic process; IEA:InterPro.
DR   Gene3D; 3.10.180.10; -; 2.
DR   InterPro; IPR005956; 4OHPhenylPyrv_dOase.
DR   InterPro; IPR029068; Glyas_Bleomycin-R_OHBP_Dase.
DR   InterPro; IPR004360; Glyas_Fos-R_dOase_dom.
DR   PANTHER; PTHR11959; PTHR11959; 1.
DR   Pfam; PF00903; Glyoxalase; 1.
DR   PIRSF; PIRSF009283; HPP_dOase; 1.
DR   SUPFAM; SSF54593; SSF54593; 1.
PE   3: Inferred from homology;
KW   Complete proteome {ECO:0000313|Proteomes:UP000008818};
KW   Dioxygenase {ECO:0000313|EMBL:ABC98696.1};
KW   Iron {ECO:0000256|PIRSR:PIRSR009283-1};
KW   Metal-binding {ECO:0000256|PIRSR:PIRSR009283-1};
KW   Oxidoreductase {ECO:0000313|EMBL:ABC98696.1};
KW   Pyruvate {ECO:0000313|EMBL:ABC98696.1}.
SQ   SEQUENCE   350 AA;  38656 MW;  3D15A72EEE5FC4C5 CRC64;

  Query Match             100.0%;  Score 1839;  DB 109;  Length 350;
  Best Local Similarity   100.0%;  
  Matches  350;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MNPSIRIVQGIHHLHFYLWDLPRWREHFCRVWGFRVASDAGNTLELEQGSLRLRLSQPAR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MNPSIRIVQGIHHLHFYLWDLPRWREHFCRVWGFRVASDAGNTLELEQGSLRLRLSQPAR 60

Qy         61 AGDEVDRHLQRHGPGVVDVALAVGEQELPALAELLRGRGAQLAWIPAAAALCLHTPYGIR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AGDEVDRHLQRHGPGVVDVALAVGEQELPALAELLRGRGAQLAWIPAAAALCLHTPYGIR 120

Qy        121 HSLIPGPLDAAPAEAGLFSHWDHVVLNVEQGSLQAAADWYGRVLGWRRLYRYSIGTATSG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 HSLIPGPLDAAPAEAGLFSHWDHVVLNVEQGSLQAAADWYGRVLGWRRLYRYSIGTATSG 180

Qy        181 LESVVVGDPEAGIQWAINEPTCAASQIQEFLHAHGGPGIQHAALHSSDIVASLRRLRQGG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LESVVVGDPEAGIQWAINEPTCAASQIQEFLHAHGGPGIQHAALHSSDIVASLRRLRQGG 240

Qy        241 VDFLQVAPQYYTSLERELGLALRSALGQAISWQDLVEQQILLDATLPASDGQDRPLLLQT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VDFLQVAPQYYTSLERELGLALRSALGQAISWQDLVEQQILLDATLPASDGQDRPLLLQT 300

Qy        301 FTQPLFGRPTFFFEVIQRLGGATGFGEANFQALFEALERQQRQRHQALTP 350
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 FTQPLFGRPTFFFEVIQRLGGATGFGEANFQALFEALERQQRQRHQALTP 350
Alignment between GenBank Accession Number CP000239 and SEQ ID NO: 1.

DEFINITION  Synechococcus sp. JA-3-3Ab, complete genome.
ACCESSION   CP000239
VERSION     CP000239.1  GI:86553275
DBLINK      BioProject: PRJNA16251
            BioSample: SAMN02604048
KEYWORDS    .
SOURCE      Synechococcus sp. JA-3-3Ab
  ORGANISM  Synechococcus sp. JA-3-3Ab
            Bacteria; Cyanobacteria; Oscillatoriophycideae; Chroococcales;

REFERENCE   1  (bases 1 to 2932766)
  AUTHORS   Allewalt,J.P., Bateson,M.M., Revsbech,N.P., Slack,K. and Ward,D.M.
  TITLE     Effect of temperature and light on growth of and photosynthesis by
            Synechococcus isolates typical of those predominating in the
            octopus spring microbial mat community of Yellowstone National Park
  JOURNAL   Appl. Environ. Microbiol. 72 (1), 544-550 (2006)
   PUBMED   16391090
REFERENCE   2  (bases 1 to 2932766)
  AUTHORS   Bhaya,D., Grossman,A.R., Steunou,A.S., Khuri,N., Cohan,F.M.,
            Hamamura,N., Melendrez,M.C., Bateson,M.M., Ward,D.M. and
            Heidelberg,J.F.
  TITLE     Population level functional diversity in a microbial community
            revealed by comparative genomic and metagenomic analyses
  JOURNAL   ISME J 1 (8), 703-713 (2007)
   PUBMED   18059494
REFERENCE   3  (bases 1 to 2932766)
  AUTHORS   Heidelberg,J.
  TITLE     Direct Submission
  JOURNAL   Submitted (22-DEC-2005) The Institute for Genomic Research, 9712
            Medical Center Dr, Rockville, MD 20850, USA
REFERENCE   4  (bases 1 to 2932766)
  AUTHORS   Bateson,M.M. and Ward,D.M.
  TITLE     Direct Submission
  JOURNAL   Submitted (10-MAR-2006) Department of Land Resources and
            Environmental Sciences, Montana State University - Bozeman, 334
            Leon Johnson Hall P.O. Box 173120, Bozeman, MT 59717-3120, USA
  REMARK    Sequence update by submitter

  Query Match             100.0%;  Score 1053;  DB 3;  Length 2932766;
  Best Local Similarity   100.0%;  
  Matches 1053;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGAACCCGTCCATTCGAATTGTCCAAGGGATCCACCACCTGCACTTCTACCTTTGGGAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     496453 ATGAACCCGTCCATTCGAATTGTCCAAGGGATCCACCACCTGCACTTCTACCTTTGGGAT 496512

Qy         61 CTGCCCCGTTGGCGGGAACACTTTTGTCGGGTTTGGGGCTTCCGGGTGGCAAGCGACGCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     496513 CTGCCCCGTTGGCGGGAACACTTTTGTCGGGTTTGGGGCTTCCGGGTGGCAAGCGACGCC 496572

Qy        121 GGCAACACCCTGGAGCTGGAGCAGGGATCCCTGCGCTTGCGCCTGTCTCAGCCGGCACGG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     496573 GGCAACACCCTGGAGCTGGAGCAGGGATCCCTGCGCTTGCGCCTGTCTCAGCCGGCACGG 496632

Qy        181 GCGGGGGACGAGGTGGACCGCCATTTGCAGCGGCATGGGCCGGGGGTGGTGGATGTGGCC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     496633 GCGGGGGACGAGGTGGACCGCCATTTGCAGCGGCATGGGCCGGGGGTGGTGGATGTGGCC 496692

Qy        241 TTGGCGGTGGGAGAGCAGGAGCTACCGGCCTTGGCGGAGCTGTTGCGGGGCCGAGGCGCC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     496693 TTGGCGGTGGGAGAGCAGGAGCTACCGGCCTTGGCGGAGCTGTTGCGGGGCCGAGGCGCC 496752

Qy        301 CAACTGGCGTGGATCCCGGCAGCAGCGGCGCTCTGCCTCCACACCCCCTACGGGATCCGG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     496753 CAACTGGCGTGGATCCCGGCAGCAGCGGCGCTCTGCCTCCACACCCCCTACGGGATCCGG 496812

Qy        361 CATTCTCTGATCCCTGGCCCCTTGGATGCCGCCCCTGCCGAAGCGGGCCTGTTTTCCCAC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     496813 CATTCTCTGATCCCTGGCCCCTTGGATGCCGCCCCTGCCGAAGCGGGCCTGTTTTCCCAC 496872

Qy        421 TGGGATCACGTGGTGTTGAACGTGGAGCAGGGATCCCTGCAGGCGGCAGCCGACTGGTAT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     496873 TGGGATCACGTGGTGTTGAACGTGGAGCAGGGATCCCTGCAGGCGGCAGCCGACTGGTAT 496932

Qy        481 GGGCGGGTGCTGGGCTGGCGGCGGCTGTACCGCTACAGCATCGGCACCGCCACCTCCGGC 540

Db     496933 GGGCGGGTGCTGGGCTGGCGGCGGCTGTACCGCTACAGCATCGGCACCGCCACCTCCGGC 496992

Qy        541 CTGGAAAGCGTGGTGGTGGGGGATCCGGAAGCGGGGATCCAATGGGCCATCAACGAGCCC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     496993 CTGGAAAGCGTGGTGGTGGGGGATCCGGAAGCGGGGATCCAATGGGCCATCAACGAGCCC 497052

Qy        601 ACCTGTGCCGCTTCCCAGATTCAGGAGTTTTTGCATGCCCATGGCGGCCCGGGCATTCAG 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     497053 ACCTGTGCCGCTTCCCAGATTCAGGAGTTTTTGCATGCCCATGGCGGCCCGGGCATTCAG 497112

Qy        661 CACGCGGCGCTGCACAGCTCAGACATTGTTGCCAGCCTGCGCCGGTTGCGGCAGGGGGGA 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     497113 CACGCGGCGCTGCACAGCTCAGACATTGTTGCCAGCCTGCGCCGGTTGCGGCAGGGGGGA 497172

Qy        721 GTGGACTTTTTGCAAGTGGCGCCGCAGTACTACACCAGCCTGGAAAGGGAGCTGGGGTTG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     497173 GTGGACTTTTTGCAAGTGGCGCCGCAGTACTACACCAGCCTGGAAAGGGAGCTGGGGTTG 497232

Qy        781 GCGCTCCGTTCTGCCCTTGGGCAGGCCATCTCCTGGCAAGACCTGGTGGAGCAGCAGATC 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     497233 GCGCTCCGTTCTGCCCTTGGGCAGGCCATCTCCTGGCAAGACCTGGTGGAGCAGCAGATC 497292

Qy        841 CTTCTGGATGCTACCCTGCCCGCTTCTGATGGCCAGGATCGCCCCCTTCTGCTGCAGACC 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     497293 CTTCTGGATGCTACCCTGCCCGCTTCTGATGGCCAGGATCGCCCCCTTCTGCTGCAGACC 497352

Qy        901 TTTACCCAGCCCCTCTTTGGTCGGCCCACCTTTTTCTTTGAAGTCATTCAACGGCTAGGC 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     497353 TTTACCCAGCCCCTCTTTGGTCGGCCCACCTTTTTCTTTGAAGTCATTCAACGGCTAGGC 497412

Qy        961 GGGGCCACGGGCTTTGGCGAGGCCAATTTTCAGGCTTTGTTCGAGGCCCTGGAACGGCAA 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     497413 GGGGCCACGGGCTTTGGCGAGGCCAATTTTCAGGCTTTGTTCGAGGCCCTGGAACGGCAA 497472

Qy       1021 CAGCGACAGCGACACCAGGCGCTGACCCCTTAG 1053
              |||||||||||||||||||||||||||||||||
Db     497473 CAGCGACAGCGACACCAGGCGCTGACCCCTTAG 497505

Boudec et al teach chimeric genes comprising a polynucleotide encoding an HPPD that exhibits tolerant to HPPD inhibitors (Abstract; col. 1, lines 8-16).  Boudec et al teach modified HPPD sequences that are resistant to inhibitors and teach that the wild-type HPPD could be from any species, in particular, from bacteria, including cyanobacteria of the Synechocystis type (col. 4, line 41 - col. 5, line 17).  Boudec et al teach isolating HPPD from Synechocystis (Example 7).  Boudec et al teach applying isoxaflutole to plants expressing wild-type and mutated HPPD, post-emergence at 100-600 g ai/ha, and teach that while the plants expressing mutant HPPD showed higher tolerance, the control plants expressing wild-type HPPD, showed at least some levels of survival at up to 600 g ai/ha of isoxaflutole (Example 6, col. 20-22).  Boudec et al teach sensitive HPPDs have been successfully used in the art to confer herbicide resistance by overexpressing them (col. 1, bottom paragraph). 
Koprek et al teach that due to gene silencing in multicopy transgene insertion events, it is desirable to generate transgenic plants containing a single copy of the transgene (pg. 1354, right col.).  Koprek et al teach that in general, Agrobacterium-mediated transformation leads to lower copy numbers of the transgene, and single-copy inserts in transgenic plants are observed more frequently (pg. 1355, left col).  
At the time the invention was made, it would have been prima facie obvious to one of ordinary skill in the art to modify the teachings of Sailland et al, using the nucleic acid encoding the HPPD from Synechococcus sp., as taught by the GenBank Accession Numbers submitted by Bhaya et al, and obtain the chimeric genes, vectors, plants, cells, and seeds of the instant invention, including the chimeric genes in which the HPPD coding sequence comprises a transit peptide, such as, for example, a plant chloroplast peptide.  Given the teachings of Koprek et al, it would have been obvious to select for transformed plants comprising a single copy of the transgene.  Selecting for transformed plants with more than one transgene copy (claim 49) would have been also obvious in order to obtain higher expression levels of the HPPD, for example.  In addition, in view of the teachings of Koprek et al, many transformed plants would naturally comprise multiple copies of the transgene as a results of the transformation.  It would have been obvious to introduce said nucleic acid into any desired agronomically significant plant, including tobacco plants taught by Boudec et al.
One of ordinary skill would have been motivated to combine the above teachings because expressing bacterial HPPD in plants confers herbicide resistance (Sailland et Synechococcus sp., given that Sailland et al suggest using nucleic acids encoding HPPD from organisms other than Pseudomonas (Sailland et al, col. 1, lines 42-43), given that Bhaya et al identify their protein as having the HPPD enzymatic activity, and given that Boudec et al expressly teach isolating HPPD from cyanobacteria.  Given that Sailland et al and Boudec et al successfully reduced their inventions to practice, one would have had reasonable expectation of success.  
The property of tolerance to 100 g ai/ha of HPPD inhibitors tembotrione and isoxaflutole would have naturally flowed from the structure of said prima facie obvious plant, plant cell, or seed.  “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.”  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). MPEP 2145(II).  
Moreover, in view of the fact that even wild-type HPPDs are known to confer herbicide tolerance when overexpressed, which is well-known in the art and expressly taught by Boudec, one would have reasonably expected the plants expressing the HPPD from Synechococcus sp. to show tolerance to 100 g ai/ha of tembotrione and isoxaflutole, at least at some expression levels, all of which are encompassed by the claims. 
Response to Arguments. 
	Applicant argues that the recited ““phenotype of tolerance” is a structural and structure-limiting claim element” and cites the In re Stepan decision for support (page Ex parte Christensen for support (page 7). 
Applicant’s argument is not found to be persuasive.  Both cases that Applicant cites are readily distinguishable from the instant scenario.  In Stepan, the limitation “at least 70ºC” actually limited the combination of the surfactants in the claimed composition, and thus the structure of said composition.  The presence of a specific combination of surfactants determined the property of a specific composition comprising those surfactants.  However, the Stepan opinion does not indicate that once a combination of surfactants is determined, a recitation of a property would make that combination patentable.  Yet this is the reasoning required for Applicant’s argument to be persuasive.  
In contrast to the facts of Stepan, here, claim 17 is drawn to plant comprising a chimeric gene comprising a coding sequence of an HPPD from Synechococcus sp., which enzyme was known in the prior art.  The plant’s property of tolerance to HPPD inhibitors would be determined by the presence of said nucleic acid, and inherent in said plant.  This is particularly true given that even herbicide sensitive HPPDs have been successfully used in the art to confer herbicide resistance by overexpressing them (Boudec et al, col. 1, bottom paragraph).  The claim encompasses any and all expression levels.  
	With regard to Applicant’s argument based on the Ex parte Christensen decision, it is not persuasive either.  In Christensen, neither the prior art nor the specification identified any structures within SEQ ID NO: 2 that were responsible for the claimed cold tolerance phenotype, or described the mechanisms involved.  In contrast, in the instant 
The Examiner maintains that the teachings of the prior art would have motivated one of ordinary skill in the art to make a chimeric gene comprising a nucleic acid encoding said HPPD, and a plant expressing said chimeric gene, regardless of whether a specific herbicide tolerance of the Synechococcus sp. HPPD was known or not, and regardless of the fact that the wild-type HPPD from Synechococcus sp. might not confer as high of a tolerance as a mutant would.  It is noted that “Obviousness does not require absolute predictability of success.  Indeed, for many inventions that seem quite obvious, there is no absolute predictability of success until the invention is reduced to practice. ... For obviousness under § 103, all that is required is a reasonable expectation of success.” In re O'Farrell, 853 F1894, 903-904 (Fed. Cir. 1988).
Moreover, Boudec et al teach, in col. 1, lines 55-65, as follows: “(3) overexpressing the sensitive enzyme so as to produce quantities of the target enzyme in the plant which are sufficient in relation to the herbicide, in view of the kinetic constants of the enzyme, so as to have enough of the functional enzyme available despite the presence of the inhibitor.  It is this third strategy which was described for successfully obtaining plants which were tolerant to HPPD inhibitors (WO96/38657), with it being understood that it was the first time that a strategy of simply overexpressing the (non-mutated) sensitive target enzyme was successfully used for conferring on plants agricultural level tolerance to a herbicide” (emphasis supplied).  
, which in Table 6 teaches that the overexpression of Arabidopsis HPPD (an art-standard sensitive HPPD) in tobacco plants conferred tolerance to tembotrione and isoxaflutole.  Moreover, in some of the Arabidopsis HPPD-expressing lines, the level of tolerance (as measured by % injury) was comparable, or even higher, than the level of tolerance conferred by the Synechococcus sp. HPPD (compare the levels of tolerance for the wild-type tobacco lines, Arabidopsis HPPD-expressing lines, and the Synechococcus sp. HPPD-expressing lines, in Table 6, on pages 89-92).  The rejection is maintained. 

8.	Claims 25, 44, and 48 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sailland et al (United States Patent 6,268,549, issued July 31, 2001), in view of Bhaya et al (ISME J. (2007) 1:703-713; Published October 25, 2007), Boudec et al (US Patent 6,245,968, issued June 12, 2001), and Koprek et al (Plant Physiol. (2001) 125:1354-1362), as applied to claim 17, and further in view of Matringe et al (US Patent Application US 2005/0257283 A1, published November 17, 2005).  
Applicant's arguments filed on January 3, 2022 have been fully considered but they are not persuasive.
The claims are directed to the plant of claim 17 and the seed of said plant further comprising a chimeric gene encoding a prephenate dehydrogenase (PDH).  
The teachings of Sailland et al, Bhaya et al, Boudec et al, and Koprek et al are set forth above.  The references do not teach a plant comprising a chimeric gene encoding the HPPD and PDH. 
Matringe et al teach HPPD-inhibitor-resistant plants and cells that comprise the following: (1) a gene allowing overexpression of PDH, and (2) a gene allowing Saccharomyces cerevisiae (Accession No. S46037), as well as from other organisms (paragraph 27). 
	At the time the invention was made, it would have been prima facie obvious to modify the chimeric genes and plant made obvious by the combination of the teachings of Sailland et al, Bhaya et al, Boudec et al, and Koprek et al, using the teachings of Matringe et al and obtain plants expressing a chimeric gene which comprises a nucleic acid encoding HPPD and PDH. 
	One of ordinary skill would have been motivated to do so, because transforming plants with a gene encoding a PDH enzyme increases tolerance to HPPD inhibitors (Matringe et al, paragraphs 16 and 17).  This increase is particularly significant when the plants transformed with a gene encoding a PDH also overexpress a HPPD (Matringe et al, paragraph 17).  Given that both Sailland et al and Matringe et al successfully reduced their inventions to practice, one would have had a reasonable expectation of success.
Response to Arguments. 
Applicant argues that Matringe et al do not remedy the deficiencies of the other cited references (page 8 of the Remarks). 
Applicant’s argument is not found to be persuasive.  Matringe et al was cited for the teaching of combining a gene encoding an HPPD and a gene allowing overexpression of PDH in the same plant.  The plant of claim 17 would have been made obvious by the combination of Sailland et al, Bhaya et al, Boudec et al, and Koprek et 

9.	Claims 26 and 27 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sailland et al (United States Patent 6,268,549, issued July 31, 2001), in view of Bhaya et al (ISME J. (2007) 1:703-713; Published October 25, 2007), Boudec et al (US Patent 6,245,968, issued June 12, 2001), and Koprek et al (Plant Physiol. (2001) 125:1354-1362), as applied to claim 18, and further in view of Pallett et al (United States Patent Number 7,250,561, issued July 31, 2007) and Dam et al (US Patent Publication 2007/0214515).  
Applicant's arguments filed on January 3, 2022 have been fully considered but they are not persuasive.
The claims are drawn to the plant of claim 17 further comprising one or more chimeric genes conferring tolerance to a growth regulator herbicide, or encoding a herbicide inhibiting enzyme such as EPSP synthase.
The teachings of Sailland et al, Bhaya et al, Boudec et al, and Koprek et al are set forth above.  The references do not teach a plant comprising a chimeric gene encoding the HPPD and another herbicide tolerance enzyme, such as EPSPS. 
Pallett et al teach a nucleic acid sequence comprising at least two chimeric genes, each containing regulatory sequences for expression in plants, and coding sequences for both, HPPD and EPSP synthase, with the two genes conferring resistance to their respective inhibitors (claims 1 and 4).  In addition, Pallett et al. teach transforming plants and cells with a construct comprising the two chimeric genes (claims 14-18).  Pallett et al teach combining a gene encoding HPPD not only with the 
Dam et al teach isolated polynucleotides encoding polypeptides conferring resistance to more than one class of herbicides, including HPPD inhibitors, and including wherein one such class is synthetic auxin herbicides, such as dicamba (claims 1-5; paragraphs 0019 and 0075). 
	At the time the invention was made, it would have been prima facie obvious to one having ordinary skill in the art to further modify the plants made obvious by the combination of the teachings of Sailland et al, Bhaya et al, Boudec et al, and Koprek et al, using the teachings of Pallett et al and Dam et al, by introducing into said plants a chimeric gene comprising the coding sequence for the HPPD from Synechococcus sp. and a coding sequence of EPSPS or an enzyme conferring resistance to auxin-based herbicides such as dicamba.  
	One of ordinary skill would have been motivated to do so, because there exists a need in agriculture for plants with tolerance to at least two herbicides (Pallett et al, col 1, lines 45-47).  Given that both Sailland et al and Pallett et al had successfully reduced their inventions to practice, one would have had a reasonable expectation of success.
Response to Arguments. 
	Applicant argues that Pallett and Dam do not cure the deficiencies of the other references (page 8 of the Remarks). 
Applicant’s argument is not found to be persuasive.  The plants of claim 17 would have been made obvious by the combination of Sailland et al, Bhaya et al, Boudec et al and Koprek et al.  Pallett et al and Dam et al teach the additional limitations of claims 26 
Conclusion
10.	No claims are allowed.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662